Citation Nr: 0103044	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether clear and unmistakable error exists in an August 
1975 rating decision that denied entitlement to service 
connection for a back disorder.

2.  Entitlement to an effective date prior to November 17, 
1992 for the grant of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO determined that clear and unmistakable error had 
not been committed in an August 1975 rating decision, which 
denied the veteran's original claim of entitlement to service 
connection for a back disorder.  In the September 1999 rating 
action, the RO also determined that an effective date prior 
to November 17, 1992 was not warranted for the grant of 
entitlement to a back disorder effectuated in a June 1998 
Board decision.  

The Board believes that the matter of entitlement to an 
effective date prior to November 17, 1992 for the grant of 
entitlement to service connection for a back disorder and the 
claim of whether clear and unmistakable error exists in an 
August 1975 rating decision are inextricably related inasmuch 
as the arguments by the veteran presented ultimately urge 
that an earlier effective date should be assigned and since 
the RO has adjudicated both matters.  Consequently, the Board 
will address both issues herein.  The Board finds no 
prejudice to the veteran in adjudicating both claims at this 
time. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disorder was originally denied by the RO in August 
1975.  He did not appeal that decision.

2.  The RO's August 1975 decision denying service connection 
for a back disorder was reasonably supported by evidence then 
of record and it is not shown that the RO did not consider 
all of the evidence of record at that time or that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  The veteran filed to reopen his claim on November 17, 
1992.  This application was successful.  In a June 1998 Board 
decision, service connection was granted for thoracic and 
lumbar scoliosis.


CONCLUSIONS OF LAW

1.  The August 1975 RO rating decision denying service 
connection for a back disorder did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2000).

2.  The criteria for the assignment of an effective date 
prior to November 17, 1992 for the grant of service 
connection for thoracic and lumbar scoliosis have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is asserting that clear and unmistakable error 
(CUE) occurred in the August 1975 rating decision which 
denied entitlement to service connection for a back disorder.  
He also asserts that the effective date for the grant of 
entitlement to service connection for thoracic and lumbar 
scoliosis should be as of the date of his original claim 
filed in August 1975.  

By rating action of August 1975, the claim of entitlement to 
service connection for a back injury was denied.  The veteran 
was advised of the denial of that claim in September 1975, 
but did not appeal the RO's decision.  Therefore, that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  Such final decisions may, 
however, be reversed or amended where evidence establishes 
that CUE existed.  38 C.F.R. § 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination: 
(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
en banc).

In order to determine whether the August 1975 rating decision 
contained CUE a review of the law and evidence which was 
before the rating board "at that time" must be undertaken.  
38 C.F.R. § 3.104(a) (2000).  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior...decision."  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to its evaluation of 
the RO's actions in 1975 in determining whether CUE existed.

A review of the evidence before the RO in 1975 included the 
service medical records.  The service medical records showed 
no abnormality of the spine upon enlistment examination 
conducted in June 1952.  There were no findings of spinal 
abnormality on examinations performed in September 1952, 
October 1952, and November 1954.  A service medical record 
does show that in August 1955, the veteran fell from the 
stairs of a barracks to the ground.  He had sudden, severe 
pain between the shoulder blades.  X-ray films of the 
thoracic spine showed scoliosis centered at D3 and D4 with a 
convexity to the left; compensatory scoliosis to the right 
centered at D8 and D9; what appeared to be a slight 
subluxation of D3 on D4, with D3 slipping approximately 1/4 
inch to the left of D4; and slight narrowing and rounding of 
the right lower side of D3 which gave the appearance of a 
fracture.  The remaining vertebral bodies were essentially 
normal.  The physician stated that a review of the history 
indicated that this defect had been present for some time and 
that it has been asymptomatic.  He opined that it probably 
represented a congenital deformity and, by the veteran's own 
story, had no connection with a traumatic episode.  X-ray 
films of the lumbar spine showed slight scoliosis centered on 
L3 and L4 with convexity to the left.  

The veteran's July 1956 separation examination report was 
negative for any spinal abnormalities.  In the report of 
medical history completed at separation, he did not relate 
having any back or neck pain.  A July 1956 chest X-ray showed 
an angular upper dorsal scoliosis to the left with the apex 
at D3 and a sweeping scoliosis to the right.

A private hospitalization record shows that in November 1974, 
X-ray films revealed thoracic and lumbar scoliosis.  

In June 1975, the veteran filed his original claim for 
compensation indicating that in August or September 1955, he 
fell down a flight of stairs injuring his spine.  

VA outpatient records revealed that the veteran presented in 
June 1975 complaining of constant pain in the lumbosacral and 
cervical spine, radiating to both calves.  Examination showed 
mild right thoracic scoliosis with mild right rib bump.  The 
veteran had full range of motion of the cervical and lumbar 
spine.  The impression was of mild right thoracic scoliosis 
and probable degenerative arthritis of the cervical and 
lumbosacral spines.  When the veteran returned in July 1975, 
there were no changes in his history or physical.  X-rays 
showed lumbar scoliosis and cervical scoliosis with disc 
space narrowing at C6-7.  The impression was osteoarthritis 
of the cervical spine and mild scoliosis of the lumbar spine.

By rating action of August 1975, the RO denied entitlement to 
service connection for degenerative arthritis of the cervical 
and lumbar spine.  The RO reported that the service medical 
records showed that the veteran had fallen in August 1955, 
resulting in severe shoulder blade pain.  It was noted that 
X-ray films showed scoliosis of the thoracic and lumbar 
spines.  The RO indicated that there was no complaint of back 
problems or a finding of a back disability upon the 
separation examination.  The RO also stated that there was no 
evidence of continuity of back problems in the 20 years since 
the veteran left service.  The RO pointed out that VA medical 
records showed scoliosis and probable degenerative arthritis 
of the spine in June 1975, and noted that there was full 
range of motion and negative straight leg raising.  The 
veteran was advised of the denial of the claim in September 
1975 and did not appeal.

In November 1992, the veteran filed to reopen the claim of 
entitlement to service connection for a back disability.  VA 
outpatient records dated in 1992 were submitted in 
conjunction with the claim.  An August 1992 entry documented 
complaints of back pain. 

A personal hearing was held at the RO in March 1993.  At the 
hearing, the veteran submitted a large packet of evidence, 
including personal statements regarding his claim and 
statements from other individuals.  Include was a private 
medical statement dated in July 1992 in which a doctor 
reviewing the veteran's medical history and records concluded 
that he had an interscapular sprain related to his fall.  

The veteran underwent a VA examination in March 1993 at which 
time thoracolumbar scoliosis was shown.  An April 1993 note 
indicated that X-rays showed a 25-degree thoracolumbar curve 
and a 32-degree thoracic curve. The doctor stated that, from 
the history and the radiographic evidence, one may conclude 
that his X-ray findings were consistent with either a 
congenital deformity at T3, or a fracture (remote) of T3 with 
possible exacerbation, or congenital scoliosis.  He added 
that he was not able to determine the timing of the event 
without comparison X-rays predating the injury.

By rating action of July 1994, the RO determined that new and 
material evidence had been received with which to reopen the 
claim of entitlement to service connection for a spinal 
injury, but denied the claim on the merits.  Subsequently, 
additional evidence was added to the record.  This evidence 
included March 1995 and February 1996 hearing testimony, 
private medical statements dated in November and December 
1995 and January 1996, and statements from the veteran.  A VA 
examination was conducted in March 1996 and in September 
1996.

In a June 1998 Board decision, entitlement to service 
connection for thoracic and lumbar scoliosis was granted.  In 
a July 1998 rating decision implementing that decision, a 20 
percent evaluation was assigned under Diagnostic Codes 5299-
5291, effective from November 17, 1992.

In August 1998, the veteran requested that compensation for 
his back disability be paid retroactive to the date of his 
original claim in June 1975 based upon clear and unmistakable 
error in the August 1975 rating action.  He argued that the 
RO erred in not considering all of his service medical 
records at the time of the 1975 rating action.  He also 
argued that the VA examination that was conducted in 1975 was 
incomplete because it did not include X-ray films of the 
thoracic spine. 

By rating action of September 1999, the RO determined that 
clear and unmistakable error had not been shown in the August 
1975 rating action and denied an effective date prior to 
November 17, 1992 for the grant of entitlement to service 
connection for a back disorder. 

The veteran has alleged several basis on which they feel that 
the RO committed error in the August 1975 rating decision.  
First, the veteran has contended that the RO did not consider 
all of the evidence of record at the time of the 1975 
decision.  Specifically, the veteran contends that service 
medical records dated in 1952, 1954, 1955 and 1956 were 
available to the RO in 1975, but that the RO did not consider 
all of these records.  The veteran specifically identified a 
1955 record showing subluxation and scoliosis of the thoracic 
spine.  In conjunction with this contention, the veteran has 
alleged that the RO did not consider the presumption of 
soundness in its August 1975 rating action.  He maintains 
that three physical examinations conducted in 1952 showed 
that his spine was normal.  The veteran essentially contends 
that if the RO had considered this presumption, he would have 
been awarded service connection for his back disorder.

The veteran contends that no examination or X-rays of the 
thoracic spine were undertaken within the VA examination 
conducted in 1975.  He asserts that in light of abnormal X-
ray films of the thoracic spine the failure to conduct an 
evaluation of the thoracic spine in 1975 constitutes a clear 
and unmistakable error.

The veteran has also argued that the August 1975 rating 
decision was internally inconsistent.  The veteran noted that 
the August 1975 decision denied entitlement to service 
connection for degenerative arthritis of the cervical and 
lumbar spine, but then argues that the service medical 
records did not indicate degenerative arthritis of the 
cervical and lumbar spines.  He maintains that problems that 
he did have, such as scoliosis of the thoracic spine, were 
ignored both during the 1975 VA examination and by the RO in 
the August 1975 rating action, constituting clear and 
unmistakable error. 

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v.  Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial,...must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Board finds that there is no evidence that the RO's 
interpretation of the facts in the August 1975 rating 
decision was "undebatably incorrect".  See Russell, 3 Vet. 
App. at 313.  The Board finds that there is evidence which 
supports the RO's interpretation of the facts in August 1975.  
In so finding, the Board also concludes that there is no 
indication that the veteran's complete service medical 
records were not before the RO at the time of the August 1975 
rating action, or that they were not all considered.

With respect to the veteran's contention that the RO failed 
to evaluate all of the service medical records which were on 
file at the time of the August 1975 rating action, the Board 
must note the recent case of Baldwin v. West, 13 Vet. App. 1 
(1999).  In Baldwin, the veteran asserted that the RO did not 
consider all of the facts of record in a 1956 rating 
decision, including discussions of his claimed disability in 
his service medical records.  The Court noted, however, that 
the veteran did not proffer any evidence showing that the RO 
did not examine and consider all of his service medical 
records, but instead merely characterized the lack of 
specific referral in the rating decision to the medical 
records discussing the claimed disability as a failure by the 
RO to have had these records before them when deciding his 
claim.  The Court determined that the appellant's assertion 
failed because there is a presumption of regularity which 
holds that government officials are presumed to have properly 
discharged their official duties.  Accordingly, the Court 
found that even though the 1956 RO decision did not clearly 
state what evidence was relied on in the rating decision, the 
Board's conclusion that the 1956 RO decision was the product 
of the factual record before it in its entirety was not 
arbitrary or capricious because the appellant had not 
presented clear evidence to rebut the presumption of 
regularity.  Id.  at 6.  As the Court stated in Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  Accordingly, this 
contention must fail.

In this case, the veteran has contended that the medical 
records dated in 1952, 1954, 1955 and 1956 were available to 
the RO in 1975, to include a 1955 X-ray report showing 
scoliosis of the thoracic spine, but that the RO did not 
consider all of these records.  The RO clearly considered the 
1955 X-ray films, as it was mentioned in the rating decision 
as indicating scoliosis of the thoracic and lumbar spine.  It 
appears that the RO chose to mention only the entries which 
were indicative of injury or abnormality and not entries 
which reflected that the veteran's spine was normal, which 
could explain why the 1952, 1954 and 1956 examination reports 
were not mentioned.  In any event, there is no indication 
that the veteran's complete service medical records were not 
on file in August 1975 or that they were not wholly 
considered by the RO.  As noted above, the RO is presumed to 
have considered all of the service medical records in the 
initial determination of entitlement.  In any event, it must 
be noted that a valid claim of CUE requires more than a 
disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).
 
In this case, as in Baldwin, the veteran has not proffered 
any evidence showing that the RO did not examine and consider 
all of his service medical records, but instead merely 
characterized the lack of specific referral in the rating 
decision to the medical records discussing the claimed 
disability as a failure by the RO to have had these records 
before them.  The veteran in this case is arguing with the 
interpretation made by the RO of these facts.  This is not a 
basis under Caffrey, Crippen, Fugo, and Damrel, to find CUE 
within this rating determination.  Thus, the veteran's claim 
must be denied.  

The veteran has also asserted that the RO failed to consider 
the presumption of soundness in the August 1975 rating 
decision.  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  Having reviewed the text of the decision, the Board 
is of the opinion that while the RO did not use the specific 
term "presumption of soundness" in its decision, it appears 
that the RO did consider the presumption and whether it had 
been rebutted.  In particular, the RO discussed evidence 
relevant to determining whether the presumption even existed 
and, it appears, determined that the presumption had been 
rebutted.  

The Board notes that the failure to specifically address the 
matter of the presumption of soundness can be explained by 
the notation that was made by the physician in conjunction 
with the 1955 X-ray film report.  The physician stated that a 
review of the history indicated that this defect has been 
present for some time and that it has been asymptomatic.  He 
opined that it probably represented a congenital deformity 
and, by the veteran's own story, had no connection with the 
traumatic episode which occurred during service.  It is 
important to note that this medical record, in and of itself, 
provides a basis to conclude that there was a basis for the 
RO's determination.  As a result, CUE can not be found.

Although the veteran contends that the RO failed to consider 
the presumption of soundness, this argument appears to rest 
entirely upon the absence of the specific term "presumption 
of soundness" from the text of the decision.  In Baldwin, 
the Court held that the lack of a referral of specific 
evidence in a VA rating decision did not necessarily indicate 
an actual failure on the part of the RO to consider such 
evidence.  Similarly, the Board believes that the lack of a 
specific referral to the presumption of soundness is not 
indicative of a failure by the RO to apply the appropriate 
point of law.  In this case, the text of the decision 
reflects that the RO did indeed evaluate the evidence 
relevant to the presumption of soundness and concluded that 
the presumption of soundness did not apply or had been 
rebutted by the opinion indicating this condition pre-existed 
service. 

Regarding the contention that the RO did not consider all of 
the evidence on record at the time of the 1975 decision and 
that the presumption of soundness was not considered, the 
Court in Baldwin acknowledged that it was not until 1990 that 
ROs were required to summarize the evidence they had 
considered in their decision and to include the reasons for 
their denial of a claim.  See 38 U.S.C. § 5104(b) (enacted 
1989).  In any event, neither of these arguments establishes 
that the August 1975 rating action was unmistakably 
incorrect.  Even today, the medical evidence does not 
completely support the position that the veteran currently 
has a back disability related to his active service.

The veteran also maintains that no examination or X-rays of 
the thoracic spine were undertaken upon VA evaluation 
conducted in 1975.  He asserts that in light of abnormal X-
ray films of the thoracic spine taken in 1955, the failure to 
conduct an evaluation of the thoracic spine in 1975 
constitutes clear and unmistakable error.  The evidence does 
not support this argument.  In fact, the evidence reflects 
that in June 1975, X-ray films of the thoracic spine were 
taken revealing mild right thoracic scoliosis as well as 
probable degenerative arthritis of the cervical and 
lumbosacral spines.  X-ray films taken in July 1975 showed 
lumbar scoliosis and cervical scoliosis with disc space 
narrowing at C6-7.  In the August 1975 rating action, the RO 
specifically stated that scoliosis was shown.  

A review of the evidence of record indicates that an 
examination and X-ray films of the thoracic spine were taken 
in 1975 and that the RO considered this evidence.  The Board 
notes that even if the veteran's argument had support in the 
record (i.e., even if examination and X-ray films of the 
thoracic spine had not been taken in 1975) the Court has held 
that the VA's breach of its duty to assist cannot form a 
basis for a claim of clear and unmistakable error.  See 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

The veteran's has also asserted that the August 1975 rating 
decision was internally inconsistent.  In essence, the 
veteran appears to contend that in the August 1975 rating 
action the RO discussed degenerative arthritis of the 
cervical and lumbar spine (which he believes he did not have) 
and failed to discuss the conditions which he did have 
(scoliosis of the thoracic spine).  Initially, the Board must 
point out that evidence dated in 1975 did reflect the 
presence of degenerative arthritis of the cervical and lumbar 
spine.  Therefore, those conditions were appropriately 
discussed in the 1975 rating action.  The medical evidence, 
both service and post-service, also identified scoliosis of 
the thoracic spine.  This condition was discussed in terms of 
the service and post-service medical evidence in the 1975 
rating action.  

In effect, the veteran's argument amounts to no more than 
disagreement as to how the facts were weighed or evaluated.  
The Court has held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin, 13 Vet. App. at 5 and 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  As pointed out 
previously, although not specifically stated by the RO, the 
presumption of soundness with respect to the matter of 
scoliosis was, arguably, considered and rebutted based upon 
the comments by the physician made in conjunction with the 
1955 X-ray films.  The service medical records documented no 
suggestion of aggravation of this condition following the 
injury.  In essence, the RO reviewed the record as it was 
known at that time, including this evidence, and concluded 
that the veteran's claimed disability had preexisted service 
and had not been aggravated by service. 

The evidence of record at the time of the August 1975 rating 
action could be interpreted to support a contrary conclusion, 
i.e. that a pre-existing back disability had indeed become 
worse during service or (as urged by the veteran) that the 
back disability did not exist prior to service and was 
incurred therein.  However, this is not sufficient to meet 
the rigorous standard of CUE.  The RO's conclusion was based 
on medical and other evidence then of record.  Because the 
veteran's argument is really no more than a dispute with how 
the evidence was weighed and evaluated, it cannot provide a 
basis to support a finding of CUE as a matter of law.

In summary, the Board finds that the veteran has not 
established that the RO's rating action was "undebatably 
incorrect" in its denial of entitlement to service 
connection for degenerative arthritis of the cervical and 
lumbar spine and it's interpretation that the scoliosis 
preexisted service and had not been aggravated by service.  
See Russell, 3 Vet. App. at 319.  Accordingly, the Board 
concludes that the veteran has not set forth specific 
allegations of error, of either fact or law, which would 
warrant a finding of CUE in the August 1975 rating decision.  
The Board concludes that the August 1975 rating decision did 
not contain CUE, and the veteran's claim is denied.

Regarding the effective date claim, the effective date of a 
grant of service connection is based upon a variety of 
factors, including date of claim, date entitlement is shown 
and finality of prior decisions.  The date of entitlement to 
an award of service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2000).  The effective date of an award based on 
a claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §3.400(r)(2000).

As noted above, the veteran maintains that an effective date 
prior to November 17, 1992 should be assigned for the grant 
of service connection for a back disorder.  In this regard, 
he specifically maintains that service connection for this 
disorder should be assigned effective from 1975, when the 
claim for a back injury was originally filed.

In this case, the veteran filed his original claim of 
entitlement to service connection for an injury to the spine 
on June 13, 1975.  The claim was initially denied in an 
August 1975 rating action.  That determination was not 
appealed.  The veteran was advised of the denial of the claim 
in September 1975, but did not appeal the decision.  
Accordingly, the decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  
In order to reopen a claim which has been denied in a final 
decision, new and material evidence must be submitted.  38 
C.F.R. § 3.156 (2000).

Following, the RO's August 1975, it was not until November 
1992, that the veteran filed to reopen the claim based upon 
the submission of new and material evidence.  By rating 
action of July 1994, the RO determined that new and material 
evidence had been received with which to reopen the claim of 
entitlement to service connection for a spinal injury, but 
denied the claim on the merits.  Ultimately, the claim was 
granted by the Board in June 1998 and entitlement to service 
connection for a back disability was granted effective from 
November 17, 1992 the date of the reopened claim.

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (2000).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) (2000) 
provide that the effective date for an award of service 
connection may be granted only from the date of a successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later.  
Therefore, under the applicable statute and regulation, the 
effective date cannot be the date of veteran's original claim 
in 1975, as is contended here.  Waddell v. Brown, 5 Vet. App. 
454, 456 (1993). 

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to November 17, 1992.  VA 
is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a) (2000).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Under 38 C.F.R. 
§ 3.155 (2000), an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157 (2000).

A review of the filed reflects that there was no formal claim 
or informal claim meeting the requirements of 38 C.F.R. § 
3.155 and 3.157 was filed following the RO's August 1975 
final decision and prior to the November 17, 1992 successful 
application to reopen this claim.  In fact, the Board notes 
that there was no evidence received or submitted pertaining 
to a back disorder during that period.  

The evidence does include VA medical records dated in 1992, a 
private medical statement dated in July 1992, and a private 
X-ray report dated October 1992, all of which pertain to back 
problems and which were submitted for the record subsequent 
to the claim to reopen filed in November 1992.  However, an 
effective date prior to November 17, 1992 would not be 
warranted based on any of this evidence because this private 
medical evidence was not received until after the filing of 
the formal claim in November 1992 and both the VA and private 
records (in and of themselves) do not indicate an intent to 
apply for VA benefits.  See 38 C.F.R. § 3.155.  

The Court has held that the mere presence of a disability 
does not establish an intent on the part of the veteran to 
seek service connection for that condition (or, in this case, 
to seek reopening of the claim).  See KL v. Brown, 5 Vet. 
App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  The Court has held that an appellant must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  Accordingly, under 
the applicable regulations, November 17, 1992, the date of 
receipt of successful application to reopen the claim to 
reopen is the properly assigned effective date and an 
effective date before that date is denied.





ORDER

Clear and unmistakable error has not been demonstrated in an 
August 1975 rating decision. 

An effective date prior to November 17, 1992 for the award of 
service connection for a back disorder is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

